DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed August 16, 2022 amending claims 1, 4, 23, 35 and 146, cancelling claims 16-19, 22, 29 and 33-34, and adding new claims 148-154 is acknowledged.  Accordingly, claims 1, 4, 6, 9-10, 13, 23, 32, 35-36, 40, 146 and 148-154 are pending.  Claim 40 remains withdrawn as being drawn to a nonelected group, there being no allowable generic or linking claim.  The restriction requirement mailed November 29, 2021 is still deemed proper and is therefore made FINAL.
Claims 1, 4, 6, 9-10, 13, 23, 32, 35-36, 146 and 148-154 are under examination.
Applicants’ claim amendments canceling claims 17-19 and 22 render the rejection for lack of written description moot.  


Improper Amended Claim Notation
Claim 1 is identified as “currently amended” with only a portion of the final paragraph underlined; however, the last wherein clause “wherein the first and second interaction components dimerize . . . with a third interaction component” should also be underlined as it was not part of claim 1 in the claim set filed January 31, 2022.  
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c)(2) which states:  
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. 

In the interest of compact prosecution, however, the examiner will consider the claim listing on its merits. MPEP 714.03 (“Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency . . . , the examiner may simply act on the amendment and issue a new (non-final or final) Office action.”) The examiner reserves the right to send a PTOL-324 Notice of Noncompliant Amendment in the event of more severe deficiencies, which may result in loss of patent term. 
Correctly annotated, the version of claim 1 under examination reads:
1. (currently amended) A system comprising: 
a) a first polymerase domain attached to a first interaction component;
b) a second polymerase domain attached to a second interaction component;
c) a nucleic acid construct comprising a reporter gene under the control of a heterologous promoter responsive to polymerase activity from the first and second polymerase domains when the first and second interaction components interact,
wherein the first polymerase domain comprises amino acids 1-179 of a T7 RNA polymerase and the second polymerase domain comprises amino acids 180-883 of a T7 RNA polymerase: and wherein the first and second interaction components dimerize or are brought into proximity by interaction with a third interaction component.
The second “wherein” limitation describing dimerization appeared previously in claim 34, but the first “wherein” limitation describing the domains by amino acid numbers was not present in the claims presented for the first Office action on the merits. It is this first “wherein” limitation that has necessitated the new grounds of rejection in this Office action. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, and 148 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 9 recites “The system of claim 1, wherein the first and second polymerase domains are from an RNA polymerase.”  The system of claim 1 requires the first and second polymerase domains to be amino acids 1-179 of a T7 RNA polymerase and amino acids 180-883 of a T7 RNA polymerase.  The limitation of claim 9 does not further limit the subject matter from claim 1 because as amended, claim 1 limits the domains to two particular portions of an RNA polymerase, and claim 9 is open to any two polymerase domains “from a T7 RNA polymerase.” Claim 9 is therefore broader than claim 1 and fails to further limit it.

Claim 10 recites “The system of claim 1, wherein the first and second polymerase domains are from a T7 RNA polymerase and wherein the reporter gene is under the control of a T7 promoter.”  As amended, however, the system of claim 1 now limits the domains to two particular portions of an RNA polymerase.  Claim 10 is open to any two polymerase domains “from a T7 RNA polymerase," so it is broader than claim 1 and therefore fails to further limit claim 1.

Claim 148 recites “The system of claim 1, wherein the first polymerase domain comprises the amino acid sequence of SEQ ID NO: 2 and the second polymerase domain comprises the amino acid sequence of SEQ ID NOs: 4, 6, or 8”.  Claim 1 recites “wherein the first polymerase domain comprises amino acids 1-179 of a T7 RNA polymerase and the second polymerase domain comprises amino acids 180-883 of a T7 RNA polymerase”.  As amended, therefore, claim 1 necessarily defines the “first polymerase domain” as an N-terminal portion and “the second polymerase domain” as a C-terminal portion.  SEQ ID NO: 2 is 704 amino acids long (page 32-33) and therefore is not “amino acids 1-179 of a T7 RNA polymerase.”  Additionally, the Specification indicates that SEQ ID NOs 4, 6, and 8 are N-terminal fragments of T7 RNA polymerase ([0068]), so they can’t be comprised of amino acids 180-883.  As such, claim 148 does not include all the limitations of claim 1, from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, and 151-154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 152-154 recite “The system of claim 24”.  Claim 24 is a cancelled claim, which renders claims 152-154 incomplete.  Claims 152-154 are also indefinite because they lack antecedent basis for any of their limitations.  See MPEP 2173.05(e).  

Claim 23 recites “where in the first and second polymerase domains are truncated portions of a polymerase . . .”  As explained in the previous office action mailed February 17, 2022, the intended scope encompassed by “truncated portions” is unclear.  The criteria that establishes these truncated portions of the polymerase to be regarded as retaining/maintaining polymerase activity is not detailed. Additionally, it is unclear whether a resulting polymerase activity is to be provided by the interaction between the first and second interaction components because it is recited that the first and second polymerase domains are to yield the polymerase activity rather than the first and second interaction components.  Further, the domains are recited as being truncated portions of a polymerase and it is unclear the criteria for these truncated portions of the first and second polymerase domain to result in polymerase activity for a heterologous promoter to respond to.  Accordingly, clarification and appropriate correction of the above limitation found in the claims is requested.
Claims 151, and 152-153 as interpreted (see paragraph 14 above), are rejected for depending from claim 23 and not rectifying the indefiniteness.


Response to Arguments
Applicants argue the claims are definite because of the added limitation requiring the RNA polymerase domains to be amino acids 1-179 and 180-883 (Remarks, page 7).  However, claims 23 and 151-153 still recite “truncated portions of a polymerase” and do not further define the truncated portions. Furthermore, as discussed within the particular rejections, the insertion of the specific amino acid numbers has introduced new issues of indefiniteness and improper dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 6, 9-10, 13, 32, 35-36, 146 and 148-150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shis (Shis et al., PNAS (2013), 110(13): 5028-5033; C7 in IDS filed 02/08/2019), as evidenced by Addgene (pTSara plasmid #60720 map and sequence, https://www.addgene.org/60720/ [retrieved October 2, 2022]) and BLAST (BLAST alignments https://blast.ncbi.nlm.nih.gov/Blast.cgi [aligned October 3, 2022]), in view of Wehr (Wehr and Rossner, Drug Discovery Today (2016), 21(3):415-429; published March 2016).

For the purposes of examination, claims 9 and 10 will be interpreted as being open to any two domains from a T7 RNA polymerase, which includes those taught by Shis.  Claim 148 will be interpreted as “wherein the first polymerase domain comprises the amino acid sequence of SEQ ID NOs: 4, 6, or 8” and “wherein the second polymerase domain comprises the amino acid sequence of SEQ ID NO:2”. (See 112(d) rejections above.)
Claims 152-154 will be interpreted as “The system of claim 151, wherein . . . .” Claims 151, and 152-153 as interpreted (see paragraph 14 above), are rejected for depending from claim 23 and not rectifying the indefiniteness.  (See 112(b) rejections above.)

Regarding claim 1, 4, 9-10, 13, 36, and 146, Shis describes a split T7 RNAP expression system. (Abstract).  Shis teaches a split T7 RNA polymerase system/kit comprising aT7 RNA polymerase N-terminal domain, aT7 RNA polymerase C-terminal domain, and a nucleic acid construct comprising a reporter gene for use in a cell (e.g., E. coli) (Abstract; p5028, ¶4; p5031, ¶1; ¶ spanning pages 5032-5033; Fig. 1B, 3A).  Shis teaches introducing pTSara, which contains the N-terminal and C-terminal fragments of T7 RNAP (page 5029, ¶4).  Shis teaches the N-terminal fragment of T7-RNAP is amino acids 1-179 (page 5029, ¶4).  Although Shis teaches the C-terminal fragment of T7-RNAP is amino acids 180-880 (page 5029, ¶4), evidence from Addgene indicates that the C-terminal fragment in pTSara is amino acids 180-883 (see BLAST alignments pages 1-2 and pTSara plasmid map).  Thus, Shis’s pTSara contains both the recited T7 RNAP domains.  Shis teaches the reporter gene found in the nucleic acid construct is driven by the T7 promoter in E.coli (i.e., a heterologous promoter) and is responsive to the T7 RNAP polymerase functional transcription complex formed by the T7 RNAP N-terminal domain and T7 RNAP C-terminal domain. (p5031, ¶5; Fig 1B).  

Regarding claim 6, as indicated above in section 112(b), it is not clear whether “phage gene” can be the gene encoding T7 RNAP or must be a different phage gene than T7 RNAP.  For the purposes of examination, “phage gene” is interpreted as any gene encoding a phage protein.  Shis teaches T7 RNAP originates from a bacteriophage (Abstract).  Thus, Shis’s pTSara is an expression plasmid comprising a phage gene. 

Regarding claims 13 and 149, Shis teaches pET28:GFP (i.e., at least one reporter plasmid) contains a nucleic acid construct having a T7 promoter which drives the expression of GFP (i.e., a reporter protein) (p5029, ¶2; Figs. 1B, 2A, 3A.) 

Regarding claim 148, the T7 RNAP N- and C-terminal fragments in Shis comprise the amino acid sequences of SEQ ID NO:4 and SEQ ID NO:2, respectively (see BLAST alignment, pages 3-4).

Regarding claim 150, Shis also teaches pTSara-N and pTSara-C, which encode only the N-terminal fragment or just the C-terminal fragment of T7 RNAP (i.e., domains are encoded by separate expression plasmids) (Fig 3A). 

While Shis does teach a split T7 RNAP expression system, Shis fails to teach the T7 RNAP fragments also including interaction components that dimerize or are brought into proximity by interaction with a third interaction component.

Regarding claims 1, 32 and 35, Wehr teaches rapamycin-inducible interaction partners FKBP and FRB (i.e., polypeptide interaction components that are dimerized by a small molecule third interaction component) (page 419, ¶3).  Wehr teaches fusing FKBP and FRB to a variety of split enzymes for the purpose of using rapamycin to control their dimerization (page 419, ¶3; page 420, ¶4; page 421, ¶4; Box 1).  Wehr teaches using rapamycin FKBP-FRB interaction is useful because the system has a high signal-to-noise ratio (page 426, ¶8).  Wehr teaches FKBP and FRB have been fused to split proteins such as the DNA binding proteins, CRE and Cas9 (page 420, ¶4).  Wehr also teaches fusing FKBP and FRB to fragments of enzymatically inactive Cas9 used for transcriptional regulation (page 420, ¶4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached/Iinked the FKBP and FRB polypeptides of Wehr to the T7 RNAP N-terminal domain and T7 RNAP C-terminal domains of Shis.  It would have amounted to a simple combination of known elements by known means to yield predictable results.  One would have motivated to do this in order to control the formation of the T7 RNAP polymerase functional transcription complex for downstream gene expression (e.g., plasmid).   One skilled in the art would have a reasonable expectation that FKBP and FRB could be fused to Shis’s T7 RNAP fragments because Wehr indicates that the rapamycin-induce dimerization system can be used to control the activity of other DNA-binding proteins, including transcriptional regulators.  One skilled in the art would have specifically chosen the FKBP-FRB-rapamycin system for controlling dimerization because of its high signal-to-noise ratio.   


Response to Arguments
Applicants argue that because claim 34 was not rejected as anticipated or obvious over prior art in the previous office action mailed February 17, 2022, any new art rejections of amended claim 1 would constitute a new ground for rejection.  This argument has been fully considered, but is not persuasive.  Current claim 1 is limited to N- and C- terminal fragments comprised of amino acids 1-179 and 180-883, respectively, of T7 RNAP.  These limitations were not part of claim 23 or 34; in fact, they are new limitations that have never been examined.  The recited N- and C- terminal domains necessitated a new search and a new rejection.  

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                 
                                                                                                                                                                       
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600